NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


JACKIE KENNEDY,                               )
                                              )
              Appellant,                      )
                                              )
v.                                            )                 Case No. 2D13-6148
                                              )
STATE OF FLORIDA,                             )
                                              )
              Appellee.                       )
                                              )

Opinion filed February 6, 2015.

Appeal from the Circuit Court for Polk
County; Michael E. Raiden, Judge.

Howard L. Dimmig, II, Public Defender,
and Timothy E. Ferreri, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Susan D. Dunlevy,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


              Jackie Kennedy appeals her sentence of ten years’ probation as a

habitual felony offender for her felony petit theft conviction in circuit court case number

2011-CF-9916. The State appropriately concedes error, as the crime of felony petit

theft is not subject to enhancement under the habitual offender statute. See Ridley v.
State, 702 So. 2d 559, 559-60 (Fla. 2d DCA 1997) (holding that the legislature amended

section 812.014(2)(d), Florida Statutes, now renumbered as section 812.014(3)(c), in

1992 to omit habitual offender penalties for the crime of felony petit theft). Accordingly,

we reverse the sentence imposed for felony petit theft in case number 2011-CF-9916

and remand to the trial court for resentencing.

              Reversed and remanded.



ALTENBERND, KELLY, and KHOUZAM, JJ., Concur.




                                            -2-